SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 8-K/A CURRENT REPORT Pursuant to Section 13 or 15(d) of the Securities Exchange Act of 1934 March 1, 2013 Date of Report (Date of Earliest Event Reported) SAGETREE ACQUISITION CORPORATION (Exact Name of Registrant as Specified in its Charter) Delaware 000-54721 N/A (State or otherjurisdiction of incorporation) (Commission File Number) (IRS Employer Identification No.) 6cottsdale Rd. Scottsdale, AZ 85250 (Address of Principal Executive Offices) Phone: 480-296-2041 (Registrant's Telephone Number) Item 8.01 Name Change On January 7, 2013, the Company changed its name to BioMotion Medical. The Company hereby changes the Company name back to Sagetree Acquisition Corp. The Company will not be moving forward with any plans previously contemplated by the name change. 2 SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934, the Registrant has duly caused this report to be signed on its behalf by the undersigned hereunder duly authorized. SAGETREE ACQUISITION CORPORATION Date: March 6, 2013 By: /s/ Thomas W. Larkin Thomas W. Larkin Chief Executive Officer 3
